DETAILED ACTION
Claim(s) 1-23 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemson (US 20140072064 A1) in view of Rheinfelder (US 20160329631 A1) in view of Li (US 20180323843 A1).

With respect to claim 1, Lemson (US 20140072064 A1) teaches a multi-band remote unit for a wireless communications system (WCS) ([Fig. 2] illustrates a multi-band remote unit, dual band remote radio head for a wireless communication system), comprising:
 a digital front-end integrated circuit (IC), comprising ([Fig. 2] illustrates a digital front-end integrated circuit, digital processing): 
a digital interface circuit communicatively coupled to a central unit in the WCS and configured to ([Fig. 2] illustrate a digital interface circuit, [Fig. 2 Ref 213] FPGA. The digital interface circuit is communicatively coupled to a central unit, DAU, in the WCS via [Fig. 2, Ref 201, Ref 202] SFP1 through a fiber connection, fiber 1. This fiber coupling is illustrated in [Fig. 3] where the DAU’s interfaces with its own fiber coupling, fiber 1): receive an downlink digital communications signal corresponding to a plurality of frequency bands from the central unit ([Par. 49] teaches receiving a downlink communications signal “[0049]…The deserializer portion extracts the serial input bit stream from the optical fiber transceiver 201 and converts it into a parallel bit stream. …The deframer 206 deciphers the structure of the incoming bit stream and sends the deframed data to the Crest Factor Reduction Algorithm 212.”, and [Fig. 2, Ref 230, Ref 231] and [Fig. 3, Ref 300, Ref 301, Ref 302, Ref 303] illustrate where the received downlink digital communication signal corresponds to a plurality of frequency bands from a central unit); and 
generate a plurality of downlink digital communications signals associated with the plurality of frequency bands; respectively, based on the ([Fig. 2, Ref 204, 206] teaches a SerDes, Framer/Deframer, for generating a plurality of downlink digital communications signals, associated with the plurality of frequency bands, respectively based on the downlink digital communication signal from SFP1); and 
a digital processing circuit configured to receive and digitally process the plurality of downlink digital communications signals ([Fig. 2, Ref 211, Ref 212, 215 and 237] illustrates digital processing circuit, FPGA, configured to receive and digitally process the plurality of downlink digital communication signals); and 
a communications signals for transmission in the plurality of frequency bands, respectively ([Fig. 2] illustrates a RF front-end circuit provided outside the digital front-end, the RF front-end circuit configured to receive the plurality of digital downlink communication signals, from the digital processing circuit, and convert via UPC1 223 and UPC2 223 the plurality of digital downlink communication signals into a plurality of RF communication signals for transmission in the plurality of frequency bands, respectively).
Lemson differs from claim 1, in that Lemson is silent on the following: wherein the digital interface circuit is configured to receive an encapsulated, and wherein the RF front-end circuit comprises a plurality of RF front end circuits provided outside of the digital front-end IC.  Despite these differences similar features have been seen in other prior art involving a distributed antenna systems. Rheinfelder (US 20160329631 A1) [Fig. 6A] teaches a distributed antenna system where a digital interface circuit receives encapsulated downlink digital communication signals, CPRI, from a central unit, REC.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Lemson to arrive at wherein the digital interface circuit is configured to receive an encapsulated, as similarly seen in Rheinfelder in order to take advantage of the efficiency of the CPRI interface for the delivery of data signals.
The combined teachings of Lemson in view of Rheinfelder further differ from claim 1, in that the combined teachings are silent on wherein the RF front-end circuit comprises a plurality of RF front end circuits provided outside of the digital front-end IC, however similar 
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the Lemson to arrive at wherein the RF front-end circuit comprises a plurality of RF front end circuits provided outside of the digital front-end IC, as similarly seen in Li, in order to provide benefit of simultaneous use of the multiple-front end circuits.

In regards to claim 2, Lemson teaches the multi-band remote unit of claim 1, wherein the digital front-end IC is a field-programmable gate array (FPGA) ([Fig. 2, Ref 211, Ref 212, 215 and 237] illustrates digital processing circuit, FPGA, configured to receive and digitally process the plurality of downlink digital communication signals).


Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemson (US 20140072064 A1) in view of  Castaneda (US 20050206490 A1)  in view of Rheinfelder (US 20160329631 A1) in view of Li (US 20180323843 A1).

In regards to claim 11, Lemson teaches a multi-hand remote unit for a wireless communications system (WCS), comprising: a digital front-end a digital interface circuit communicatively coupled to a central unit in the WCS and configured to ([Fig. 2] illustrates a digital front-end integrated circuit, digital processing): 
: receive an downlink digital communications signal corresponding to a plurality of frequency bands from the central unit ([Fig. 2, Ref 211, Ref 212, 215 and 237] illustrates digital processing circuit, FPGA, configured to receive and digitally process the plurality of downlink digital communication signals); and generate a plurality of downlink digital communications signals associated with the plurality of frequency bands, respectively, based on the ([Fig. 2, Ref 204, 206] teaches a SerDes, Framer/Deframer, for generating a plurality of downlink digital communications signals, associated with the plurality of frequency bands, respectively based on the downlink digital communication signal from SFP1); and a digital processing circuit configured to receive and digitally process the plurality of downlink digital communications signals ([Fig. 2, Ref 211, Ref 212, 215 and 237] illustrates digital processing circuit, FPGA, configured to receive and digitally process the plurality of downlink digital communication signals); and downlink digital communications signals, respectively, from the digital processing circuit; and convert the plurality of downlink digital communications signals into a plurality of downlink RF communications signals for transmission in the plurality of frequency bands, respectively ([Fig. 2] illustrates a RF front-end circuit provided outside the digital front-end, the RF front-end circuit configured to receive the plurality of digital downlink communication signals, from the digital processing circuit, and convert via UPC1 223 and UPC2 223 the plurality of digital downlink communication signals into a plurality of RF communication signals for transmission in the plurality of frequency bands, respectively).
Lemson differs from claim 11, in that Lemson is silent on the following: a digital front end printed circuit board, wherein the digital interface circuit is configured to receive an encapsulated, and wherein the RF front-end circuit comprises a plurality of RF front end circuits provided outside of the digital front-end IC.  
Despite these differences similar features have been seen in other prior art involving use of integrated circuits and distributed antenna systems. Castaneda (US 20050206490 A1) teaches where an integrated circuit is mounted on a printed circuit board (PCB), “[0006] Data communication systems have been under continual development for many years. Within such communication systems, there are many communication devices included therein that that include various integrated circuits, chips, modules, and functional blocks. These communication devices may be transceivers, transmitters, receivers, or even other peripheral type devices. Within these communication devices, various chips (e.g., sometimes referred to as integrated circuits, packages, encapsulated chips, and so on) are typically mounted on a PCB (Printer 
The combined teachings of Lemson in view of Castaneda further differ from claim 11, in that the combined teachings are silent on the following: wherein the digital interface circuit is configured to receive an encapsulated, and wherein the RF front-end circuit comprises a plurality of RF front end circuits provided outside of the digital front-end IC.  
Despite these differences similar features have been seen in other prior art involving use of integrated circuits and distributed antenna systems. Rheinfelder (US 20160329631 A1) [Fig. 6A] teaches a distributed antenna system where a digital interface circuit receives encapsulated downlink digital communication signals, CPRI, from a central unit, REC.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Lemson to arrive at wherein the digital interface circuit is configured to receive an encapsulated, as similarly seen in Rheinfelder in order to take advantage of the efficiency of the CPRI interface for the delivery of data signals.
The combined teachings of Lemson in view of Castaneda in view of Rheinfelder further differ from claim 11, in that the combined teachings are silent on wherein the RF front-end circuit comprises a plurality of RF front end circuits provided outside of the digital front-end PCB, however similar features have been in Li. Li (US 20180323843 A1)[Fig. 1] teaches a plurality of RF front end circuits provided outside a digital front end. Li [Par. 85] teaches where the RF-front end circuits comprise integrated circuits, “[0085] As such, it should be appreciated that at least some aspects of the exemplary embodiments of the disclosure may be practiced in various components such as integrated circuit chips and modules. It should thus be appreciated that the exemplary embodiments of this disclosure may be realized in an apparatus that is embodied as an integrated circuit, where the integrated circuit may comprise circuitry (as well as possibly firmware) for embodying at least one or more of a data processor, a digital signal processor, baseband circuitry and radio frequency circuitry that are configurable so as to operate in accordance with the exemplary embodiments of this disclosure.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the Lemson to arrive at wherein the RF front-end circuit comprises a plurality of RF front end circuits provided outside of the digital front-end PCB, as similarly seen in Li, in order to provide benefit of simultaneous use of the multiple-front end circuits.

. 	In regards to claim 12, Lemson teaches the multi-band remote unit of claim 11, wherein the digital interface circuit and the digital processing circuit are provided in a field-programmable gate array (FPGA) ([Fig. 2, Ref 211, Ref 212, 215 and 237] illustrates digital processing circuit, FPGA, configured to receive and digitally process the plurality of downlink digital communication signals).


Allowable Subject Matter
Claim(s) 3-10 and 13-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476